Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 7-8, " the second transparent " should read - - the second transparent electrode- -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 13-14 recites the limitation “detecting infrared light” is indefinite insofar as unclear whether detecting the infrared light projected by the projection element, or detecting other infrared light not projected by the projection element. For examination purposes, this limitation has been interpreted as “detecting the infrared light projected by the projection element”.
Dependent claims 2-14 are rejected by virtue of their dependency.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan (US 2020/0278576).
Regarding claim 15, Tan teaches a display device (Fig. 1-5, [0037-0051]) comprising: 
a first substrate (the substrate below the LC layer 1043 in Fig. 2) comprising a first insulating substrate (1012 in Fig. 2, [0038]), a first transparent electrode (the portions of 1041/1045 in the region 1051, or the portions of 1042/1046 in the region 1051 in Fig. 1-2) and a second transparent electrode (the portions of 1042/1046 in the region 1051, or the portions of 1041/1045 in the region 1051, respectively, in Fig. 1-2) disposed on the first insulating substrate (1012 in Fig. 2), a common electrode (the portions of 1041/1045 in the region 1052, or the portions of 1042/1046 in the region 1052 in Fig. 1-2, [0037, 0039, 0036]) and a pixel electrode (the portions of 1042/1046 in the region 1052, or the portions of 1041/1045 in the region 1052, respectively, in Fig. 1-2, [0037, 0039, 0036]) disposed on the first insulating substrate (1012 in Fig. 2), and an insulating film (1044 in Fig. 2 and Fig. 5, [0049]) disposed between the first transparent electrode (the portions of 1041/1045 in the region 1051, or the portions of 1042/1046 in the region 1051 in Fig. 1-2) and the second transparent electrode (the portions of 
a second substrate (the substrate above the LC layer 1043 in Fig. 2) comprising a second insulating substrate (103 in Fig. 2, [0037]); and 
a liquid crystal layer (the LC layer 1043 in Fig. 2) disposed between the first substrate and the second substrate (Fig. 2), wherein 
the liquid crystal layer (the LC layer 1043 in Fig. 2) forms a diffraction element (Fig. 2-5, [0041-0042, 0045-0048]) overlapping (Fig. 2-5) the first transparent electrode (the portions of 1041/1045 in the region 1051, or the portions of 1042/1046 in the region 1051 in Fig. 1-2) and the second transparent electrode (the portions of 1042/1046 in the region 1051, or the portions of 1041/1045 in the region 1051, respectively, in Fig. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 15 above, and in view of Kroll (US 2014/0055692).
Regarding claim 16, Tan teaches that the liquid crystal layer (the LC layer 1043 in Fig. 2) forms the diffraction element (Fig. 2-5, [0041-0042, 0045-0048]). Tan does not teach that the second substrate further comprises a third transparent electrode disposed between the second insulating substrate and the liquid crystal layer, and the liquid crystal layer is disposed between the first transparent electrode and the third transparent electrode and between the second transparent electrode and the third transparent electrode.
Kroll teaches that (Fig. 3-10, [0166-0177, 0071-0075]) a second substrate (Fig. 4-5 and 9) further comprises a third transparent electrode (32 in Fig. 4-5 and 9, [0167]) disposed between a second insulating substrate (30 in Fig. 4-5 and 9) and a liquid crystal layer (34 in Fig. 4-5 and 9, [0170]), and the liquid crystal layer (34 in Fig. 4-5 and 9, [0170]) is disposed between a first transparent electrode (26 in Fig. 4-5 and 9, [0167]) and the third transparent electrode (32 in Fig. 4-5 and 9, [0167]) and between a second transparent electrode (54 in Fig. 9, [0073-0074]) and the third transparent electrode (32 in Fig. 4-5 and 9, [0167]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kroll for the system of Tan such that in the system of Tan, the second substrate further comprises a third transparent electrode disposed between the second insulating substrate and the liquid crystal layer, and the liquid crystal layer is disposed between the first transparent electrode and the third transparent electrode and between the second transparent electrode and the third transparent electrode. The motivation is to improve the resolution limit of the possibly used contact-copy lithography lines, and provide a diffraction device with a short response time (Kroll, [0075, 0081-0082]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 15 above, and in view of Mizunuma (US 2016/0223863).
Regarding claim 17, Tan already teaches the first transparent electrode (the portions of 1041/1045 in the region 1051, or the portions of 1042/1046 in the region 1051 in Fig. 1-2), the second transparent electrode (the portions of 1042/1046 in the region 1051, or the portions of 1041/1045 in the region 1051, respectively, in Fig. 1-2), the common electrode (the portions of 1041/1045 in the region 1052, or the portions of 1042/1046 in the region 1052 in Fig. 1-2, [0037, 0039, 0036]) and the pixel electrode (the portions of 1042/1046 in the region 1052, or the portions of 1041/1045 in the region 1052, respectively, in Fig. 1-2, [0037, 0039, 0036]). Tan does not teach that the liquid crystal layer overlapping the first transparent electrode and the liquid crystal layer overlapping the second transparent electrode are thicker than the liquid crystal layer overlapping the pixel electrode.
Mizunuma teaches that (Fig. 8, [0081-0091]) a liquid crystal layer (LQ in Fig. 8) overlapping (Fig. 8) a first transparent electrode (the portion of CE within PX2 and adjacent to the left and right edges of PX2 in Fig. 8) and the liquid crystal layer (LQ in Fig. 8) overlapping (Fig. 8) a second transparent electrode  (the portion of PE within PX2 and adjacent to the left and right edges of PX2 in Fig. 8) are thicker (Fig. 8) than the liquid crystal layer (Fig. 8) overlapping the pixel electrode (the portions of PE corresponding to D1 in Fig. 8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fattal for the system of Tan such that in the system of Tan, the liquid crystal layer overlapping the first transparent electrode and the liquid crystal layer overlapping the second transparent electrode are thicker than the liquid crystal layer overlapping the pixel electrode. The motivation is that the efficiency of use of the light emitted from the backlight unit BL can be improved and the display device can reduce the power consumption (Mizunuma, [0075]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 15 above, and in view of Fattal (US 2020/0301165) and Ishida (US 2016/0161664).
Regarding claim 20, Tan teaches that the first substrate (the substrate below the LC layer 1043 in Fig. 2). Tan does not teach that an illumination device disposed on a back surface side of the first substrate, wherein the illumination device has an opening, and the opening overlaps a display portion for displaying an image in planar view.
Fattal teaches that an illumination device (110 in Fig. 3A-3C, Fig. 10A-12, [0058-0068]) disposed on a back surface side (Fig. 3A-3C, Fig. 10A-12) of a first substrate (120 in Fig. 3A-3C, Fig. 10A-12, [0064]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fattal for the system of Tan such that in the system of Tan, an illumination device disposed on a back surface side of the first substrate. The motivation is to provide a mode-switchable backlight (Fattal, [0064, 0026]).
Ishida teaches that an illumination device (30 in Fig. 6-7, Fig. 15, [0052-0055, 0076]) has an opening (34 in Fig. 6-7, [0052-0055]), and the opening (34 in Fig. 6-7, [0052-0055]) overlaps a display portion for displaying an image in planar view (Fig. 6-7, Fig. 4-5). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ishida for the system of Tan in view of Fattal such that in the system of Tan in view of Fattal, the illumination device has an opening, and the opening overlaps a display portion for displaying an image in planar view. The motivation is to provide a display apparatus having a non-display region, such as a window portion for a camera, within a display region (Ishida, [0001, 0076]).

Allowable Subject Matter	
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of an electronic apparatus as set forth in claims 1-14.
Regarding Claims 1-14, none of the prior art discloses or suggests an electronic apparatus comprising: a liquid crystal panel comprising a liquid crystal layer, a first transparent electrode, an insulating film covering the first transparent electrode, a second transparent electrode disposed between the insulating film and the liquid crystal layer, and a modulation area; a projection element overlapping the liquid crystal panel, and projecting light toward the modulation area; and a detection element overlapping the liquid crystal panel, and detecting the light projected by the projection element via the liquid crystal panel; wherein “the first transparent electrode and the second transparent electrode are arranged alternately in the modulation area, the projection element projecting linearly polarized infrared light toward the modulation area, and the detection element detecting the infrared light projected by the projection element” in combination with the other required elements of the claim.
The most relevant reference, Ishida (US 2016/016164, at least Fig. 25-26) only discloses an electronic apparatus comprising: a liquid crystal panel comprising a liquid crystal layer, a first transparent electrode, an insulating film covering the first transparent electrode, a second transparent electrode disposed between the insulating film and the liquid crystal layer, and a modulation area; a projection element overlapping the liquid crystal panel, and projecting light toward the modulation area; and a detection element overlapping the liquid crystal panel, and detecting the light projected by the projection element via the liquid crystal panel. However, Ishida does not teach that the first 
Yamazaki (US 2019/0019025, at least Fig. 1A-1B), Yasui (JP 2010015015A, at least Fig. 2 and 7), Watanabe (JP2010019938A, at least Fig. 1-2), Tsuchihashi (US 2013/0063676, at least Fig. 1 and 7) and Takama (US 2011/069254, at least Fig. 4) are also silent as of the specific limitation in combination with the other required elements of the claim.

Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 18-19.
Regarding claim 18, none of the prior art discloses or suggests a curved display panel recited in claim 15, wherein “the first substrate further comprises a first organic insulating film disposed between the first insulating substrate and the common electrode, and the first organic insulating film is not disposed between the first insulating substrate and the first transparent electrode or between the first insulating substrate and the second transparent electrode” in combination with the other required elements of the claim.
Regarding claim 19, none of the prior art discloses or suggests a curved display panel recited in claim 15, wherein “the second substrate further comprises a second organic insulating film between the second insulating substrate and the liquid crystal layer, and the second organic insulating film is not .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871